DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered and are persuasive. The office action has been withdrawn. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Natu (US 20170093834).
Claim Analysis - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a determination engine”, “an authentication engine”, “a receipt engine”, “a recognition engine”, and “a time engine”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “engine” coupled with functional language “to determine”, “to send”, “to receive”, “to recognize”, and “to disable” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows the corresponding structure described in paragraph [0018] of the specification for the claimed engines, invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaro (US 9319317) in view of Lynch (US 20110196977) in view of Natu (US 20170093834).
As per claims 1, 6, and 9, Spadaro discloses a method comprising: 
in response to a device joining a network, determining, by a network switch in the network, a media access control (MAC) address of the device (Spadaro, Col 2, 11-14, distributed switching environment, a plurality of switches are clustered together to form a stack, and it is generally desirable for forwarding tables, such as MAC tables, to be synchronized so that their mappings are consistent.); 
in response to recognizing, disabling, by the network switch, MAC address aging time for the MAC address of the [IoT] device on the network switch (Spadaro, Col 9, 55-59, one switch may purge a particular MAC address from its MAC table at a different time or based on a different timeout period relative to another switch such that all of the MAC tables no longer have the same mappings due to the purge); 
Spadaro does disclose; however, Lynch discloses sending, by the network switch, the MAC address to an authentication server (Lynch, 0027, The network element is also coupled with the AAA (authentication, authorization, and accounting) server and communicates with the AAA server using a AAA protocol (e.g., RADIUS (Remote Authentication Dial-In User Service), Diameter, and/or TACAS+ (Terminal Access Controller Access Control System)); also, Para. 0033-0034, the control module(s)  accesses the appropriate one of the subscriber records. The appropriate subscriber record may be accessed based on subscriber specific identifiers (e.g., username and/or password, MAC address, unique key, etc.) included in the authentication request. The control module(s) form an authentication/access-accept message with a VSA including the dynamic service group configuration information according to RFC 2138 that is transmitted to the network element.);
Therefore, it is obvious to one ordinary skilled in the art before the effective filing
date of the claimed invention to incorporate the teaching of Lynch, with the system and method of Spadaro, given the benefit of receiving an authentication reply from the AAA server that includes dynamic service group configuration information that indicates that the subscriber session should be part of a service group. 
Spadaro and Lynch do not disclose; however, Natu discloses in response, receiving, by the network switch, a Vendor Specific Attribute (VSA) associated with the MAC address from the authentication server (Natu, Para. 0037, MAC authentication system may construct response message to include time- and/or volume-based policies for the MAC address. Upon authenticating a valid MAC address, MAC authentication system may embed a VSA in specifying a duration or traffic quota for which A-PE 36 is to keep the MAC address current in its local MAC table and/or cache of authenticated MACs; Para. 0038, MAC authentication system may include in response message time- and volume-based policies for the MAC address; and Para. 0063, In the example of FIG. 5, CE 237 may be a simple L2 switching device and, in this case, MAC authentication is performed based on MACs of subscriber devices 218. MAC authentication system 215 is programmed with data specifying the MAC addresses of CE 35 and/or subscriber devices 218 and applies local MAC authentication and policy control techniques described herein. (Examiner submits the MAC authentication system (i.e., authentication server) is constructing and sending to the A-PE the response, which has the VSA embedded. The embedded VSA is associated with the MAC address of the CE/subscriber device)), wherein the VSA indicates that the MAC address relates to an Internet of Things (IoT) device (Natu, Para. 0036, MAC authentication system relays the respective, MAC-specific policy or policies to A-PEs 36 upon authenticating a MAC address. MAC authentication system may format response message as a Radius or Diameter message. In addition to including data providing a response as to the validity of a MAC address, response message is constructed to embed policies to be applied by the A-PE 36 with respect to the MAC address. Policies may be embedded, for example, as vendor-specific attributes (VSA) in a Radius or Diameter compliant response message; Also, Para.0037, MAC authentication system may construct response message to include time- and/or volume-based policies for the MAC address. For example, upon authenticating a valid MAC address, MAC authentication system 15 may embed a VSA in specifying a duration or traffic quota for which A-PE 36 is to keep the MAC address current in its local MAC table and/or cache of authenticated MACs; Also, Para. 0045 and 0064, the embedded VSA in the response has the MAC address of the IOT/subscriber device); and
based on the VSA, recognizing, by the network switch, the MAC address of the device as a MAC address of the IoT device (Natu, Para. 0037, MAC authentication system may construct response message to include time- and/or volume-based policies for the MAC address. Upon authenticating a valid MAC address, MAC authentication system may embed a VSA in specifying a duration or traffic quota for which A-PE 36 is to keep the MAC address current in its local MAC table and/or cache of authenticated MACs; Para. 0038, MAC authentication system may include in response message time- and volume-based policies for the MAC address; Para. 0046-0047; (Examiner submits the VSA is used to determine/decide the valid MAC address as the MAC address of the IOT/subscriber device)).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing
date of the claimed invention to incorporate the teaching of Natu, with the system and method of Spadaro and Lynch, given the benefit of delivering security and policy control within networks.
As per claims 2 and 7, Spadaro and Lynch do not disclose; however, Natu discloses the method of claim 1, further comprising: 
assigning a specific value to the VSA to indicate that the MAC address relates to the IoT device (Natu, Para. 0036, MAC authentication system relays the respective, MAC-specific policy or policies to A-PEs 36 upon authenticating a MAC address. MAC authentication system may format response message as a Radius or Diameter message. In addition to including data providing a response as to the validity of a MAC address, response message is constructed to embed policies to be applied by the A-PE 36 with respect to the MAC address. Policies may be embedded, for example, as vendor-specific attributes (VSA) in a Radius or Diameter compliant response message; Also, Para.0037, MAC authentication system may construct response message to include time- and/or volume-based policies for the MAC address. For example, upon authenticating a valid MAC address, MAC authentication system 15 may embed a VSA in specifying a duration or traffic quota for which A-PE 36 is to keep the MAC address current in its local MAC table and/or cache of authenticated MACs; Also, Para. 0045 and 0064, the embedded VSA in the response has the MAC address of the IOT/subscriber device). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing
date of the claimed invention to incorporate the teaching of Natu, with the system and method of Spadaro and Lynch, given the benefit of delivering security and policy control within networks.
As per claim 3,   Spadaro discloses the method of claim 1, wherein the MAC address aging time for the MAC address is disabled in a MAC table on the network switch (Spadaro, Col 9, 55-59, one switch may purge a particular MAC address from its MAC table at a different time or based on a different timeout period relative to another switch such that all of the MAC tables no longer have the same mappings due to the purge). 
As per claim 5,  Spadaro and Natu do not disclose; however, Lynch discloses the method of claim 1, wherein the MAC address is sent to the authentication server for authenticating the MAC address (Lynch, 0027, The network element is also coupled with the AAA (authentication, authorization, and accounting) server and communicates with the AAA server using a AAA protocol (e.g., RADIUS (Remote Authentication Dial-In User Service), Diameter, and/or TACAS+ (Terminal Access Controller Access Control System)); also, Para. 0033-0034, the control module(s)  accesses the appropriate one of the subscriber records. The appropriate subscriber record may be accessed based on subscriber specific identifiers (e.g., username and/or password, MAC address, unique key, etc.) included in the authentication request. The control module(s) form an authentication/access-accept message with a VSA including the dynamic service group configuration information according to RFC 2138 that is transmitted to the network element.). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing
date of the claimed invention to incorporate the teaching of Lynch, with the system and method of Spadaro and Natu, given the benefit of receiving an authentication reply from the AAA server that includes dynamic service group configuration information that indicates that the subscriber session should be part of a service group.
As per claim 8, Spadaro and Lynch do not disclose; however, Natu discloses the network switch of claim 6, wherein the VSA is associated with the MAC address on the RADIUS server (Natu, Para. 0036, MAC authentication system 15 may format response message 41 as a Radius or Diameter message. In addition to including data providing a response as to the validity of a MAC address, response message 41 is constructed to embed policies to be applied by the A-PE 36 with respect to the MAC address. Policies may be embedded, for example, as vendor-specific attributes (VSA) in a Radius or Diameter compliant response message.  Also, Para. 0036, MAC authentication system 15 may embed a VSA in specifying a duration or traffic quota for which A-PE 36 is to keep the MAC address current in its local MAC table and/or cache of authenticated MACs. As such, any additional traffic having the MAC address as a source MAC triggers a re-authentication request 37).
Therefore, it is obvious to one ordinary skilled in the art before the effective filing
date of the claimed invention to incorporate the teaching of Natu, with the system and method of Spadaro and Lynch, given the benefit of delivering security and policy control within networks.
As per claim 10,   Spadaro discloses the storage medium of claim 9, wherein the VSA is received in response to a successful authentication of the MAC address by the authentication server (Spadaro, Col 6, lines 36-57, a communication protocol (handshake) which discloses a vendor specific metadata fields to communicate metadata that can assist in management, control and operation). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spadaro (US 9319317) in view of Lynch (US 20110196977) in view of Natu (US 20170093834) in view of Zhang (US 20130163596).
As per claim 4,   Spadaro, Lynch, and Natu do not disclose; however, Zhang discloses the method of claim 1, further comprising: 
enabling, by the network switch, the MAC address aging time for the MAC address on the network switch if the IoT device is removed from the network (Zhang, Para. 0004, a Layer 2 network loop can be processed by using an MAC address flapping where the method is based on MAC learning. When transition of egress ports corresponding to a certain MAC address in an MAC forwarding table is sensed, these egress ports that possibly participate in the transition are blocked together or in batches according to a certain rule.). 
Therefore, it is obvious to one ordinary skilled in the art before the effective filing
date of the claimed invention to incorporate the teaching of Zhang, with the system and method of Spadaro, Lynch and Natu, given the benefit of providing a method for processing a Layer 2 network loop, where the method includes receiving a packet, and obtaining a source MAC address of the packet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nix (US 20150143125): A module with an embedded universal integrated circuit card (eUICC) can include a received eUICC profile and a set of cryptographic algorithms. The received eUICC profile can include an initial shared secret key for authentication with a wireless network.
Straub (US 20170251026): Methods and apparatus for providing a messaging server within a premises device e.g., a home or enterprise gateway device. In one embodiment, a system is described that includes a premises device that acts as a centralized client messaging platform providing messaging services between a content provider and client devices, and also between client devices within a premises network.
Kim (US 20160072806): Various techniques and systems are provided for utilizing a network device to efficiently add a new device to a local area network using an existing network device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA R HOLMES/Examiner, Art Unit 2498                                                                                                                                                                                                        
/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498